                  Case 20-12456-JTD            Doc 861-9        Filed 01/13/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        :   Chapter 11
In re:                                                  :
                                                        :   Case No. 20-12456 (JTD)
RTI HOLDING COMPANY, LLC, et al.,1                      :
                                                        :
         Debtors.                                       :   Hearing Date: February 4, 2021 at 1:00 p.m.
                                                        :   Objection Deadline: January 27, 2021 at 4:00 p.m.

                  NOTICE OF MOTION OF STAFFORD RT, LLC
                   FOR ALLOWANCE AND PAYMENT OF AN
         ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)

         PLEASE TAKE NOTICE that Stafford RT, LLC (“Stafford”), by and through its

attorneys, in the above-captioned case filed the Motion for Allowance and Payment of an

Administrative Expense Claim Pursuant to 11 U.S.C. § 503(b) (the “Motion”) with the United

States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington,

Delaware 19801 (the “Bankruptcy Court”). You are being served a copy of the Motion in

conjunction with this Notice.




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


ME1 35436883v.1
                  Case 20-12456-JTD   Doc 861-9     Filed 01/13/21     Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be held on

February 4, 2021 at 1:00 p.m. prevailing Eastern Time at the United States Bankruptcy Court for

the District of Delaware, 824 Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware

19801 (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be made

in writing, filed with the Bankruptcy Court, and served upon, so as to be actually received on or

before January 27, 2021 at 4:00 p.m. prevailing Eastern Time.

        PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a

copy of the response upon counsel to Stafford at the address provided below.

Kate Roggio Buck (DE# 5140)                                J. Carole Thompson Hord
405 North King Street, 8th Floor                           Schreeder, Wheeler & Flint, LLP
Wilmington, DE 19801                                       1100 Peachtree St., NE, Suite 800
Telephone: (302) 984-6300                                  Atlanta, GA 30309-4516
Facsimile: (302) 984-6399                                  Telephone: (404) 954-9858
Email: kbuck@mccarter.com                                  Facsimile: (404) 681-1046
                                                           Email: chord@swfllp.com

        PLEASE TAKE FURTHER NOTICE that if no objection or other response to the

Motion is filed, the Bankruptcy Court may grant the relief sought in the Motion without further

notice or hearing.

Dated: January 13, 2021                     McCARTER & ENGLISH, LLP
      Wilmington, Delaware
                                            /s/ Kate Roggio Buck
                                            Kate Roggio Buck (DE# 5140)
                                            405 N. King Street, 8th Floor
                                            Wilmington, DE 19801
                                            Telephone: (302) 984-6300
                                            Facsimile: (302) 984-6399
                                            Email: kbuck@mccarter.com

                                            -and-




                                               2

ME1 35436883v.1
                  Case 20-12456-JTD   Doc 861-9   Filed 01/13/21    Page 3 of 3




                                           SCHREEDER, WHEELER & FLINT, LLP

                                           J. Carole Thompson Hord
                                           1100 Peachtree Street, Suite 800
                                           Atlanta, Georgia 30309-4516
                                           Telephone: (404) 954-9858
                                           Facsimile: (404) 681-1046
                                           Email: chord@swfllp.com

                                           Attorneys for Stafford RT, LLC




                                              3

ME1 35436883v.1
